chief_counsel department of the treasury internal_revenue_service washington d c date number info release date cc tege eoeg et1 - genin-137415-03 uilc memorandum for director internal_revenue_service center -------------------- attn technical unit tax exempt and government entities cc tege eoeg et1 - genin-137415-03 railroad retirement act tax status from office of division counsel associate chief_counsel subject in accordance with the coordination procedure established between the service and the railroad retirement board rrb the rrb has provided us with its opinion that the following business is not an employer under the railroad retirement act and the railroad unemployment insurance act and that its employees who provide services to railroads are not employees of those railroads nor are their services covered under the acts we have reviewed the opinion of the rrb and based upon the information submitted to the rrb we also conclude that is not an employer under the railroad_retirement_tax_act we also conclude that its employees who provide services to railroads are not employees of those railroads and their services are not covered under the act please take the appropriate action regarding this business cc will e mcleod
